     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
PARIMAL                       :        Civ. No. 3:19CV01910(MPS)
                              :
v.                            :
                              :
MANITEX INTERNATIONAL, INC.   :        November 13, 2020
                              :
------------------------------x

         RULING RE: RULE 30(b)(6) TOPICS FOR EXAMINATION

     Judge Michael P. Shea referred this matter to the

undersigned to resolve several discovery disputes, including one

related to the Rule 30(b)(6) deposition of defendant Manitex

International, Inc. (“Manitex” or “defendant”). See Docs. #38,

#40. On October 30, 2020, the undersigned held a telephonic

discovery conference. See Docs. #65, #66. During that

conference, plaintiff Parimal (“Parimal” or “plaintiff”) “orally

moved to compel the deposition of a proper Manitex corporate

designee, at Defendant’s cost[.]” Doc. #65 at 4 (citation and

quotation marks omitted); see also Docs. #61, #66. The Court

granted plaintiff’s motion to compel and ordered counsel to

“meet and confer in an attempt to agree upon particularly stated

topics for examination.” Doc. #65 at 5. The Court ordered that

if after that meet and confer, counsel were unable to agree,

counsel were to file a joint notice attaching each party’s

proposed examination topics. See Doc. #65 at 5. On November 6,


                                   1
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 2 of 11



2020, each party filed a separate Notice Regarding 30(b)(6)

Examination Topics, having been unable or unwilling to agree

even to the substance of a joint notice. See Docs. #70, #71.

     The Court has reviewed the parties’ proposed topics for

examination, including defendant’s objections to plaintiff’s

proposed topics. For the reasons that follow, defendant’s

objections to plaintiff’s proposed topics for examination [Docs.

#70-1, #71-1] are SUSTAINED, in part.

A.   Background

     Plaintiff brings this action against his former employer

Manitex, alleging that Manitex failed to fulfill certain

contractual commitments related to the terms of plaintiff’s

employment. See generally Doc. #23. Plaintiff proceeds pursuant

to an Amended Complaint, which asserts the following claims: (1)

breach of contract; (2) promissory estoppel; (3) breach of the

implied covenant of good faith and fair dealing; (4) fraudulent

misrepresentation; (5) negligent misrepresentation; (6) wrongful

termination; (7) violation of the Connecticut Unfair Trade

Practices Act. See generally id.

     Defendant has filed a motion to dismiss counts two, three,

six, and seven of the Amended Complaint, which is pending before

Judge Shea. See Doc. #25. Judge Shea has stayed discovery on

count six of the Amended Complaint (wrongful termination),

pending the adjudication of the motion to dismiss. See Doc. #17.

                                   2
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 3 of 11



All remaining fact discovery is scheduled to close on March 1,

2021. See Doc. #69.

B.   Legal Standard

     Rule 30(b)(6) provides, in pertinent part: “In its notice or

subpoena, a party may name as the deponent a public or private

corporation[] ... and must describe with reasonable

particularity the matters for examination.” Fed. R. Civ. P.

30(b)(6). “The Court must evaluate ‘reasonable particularity’

based on the nature of the topics listed in the deposition

[notice]. ‘Reasonable particularity’ requires the topics listed

to be specific as to subject area and to have discernible

boundaries.” Winfield v. City of New York, No.

15CV05236(LTS)(KHP), 2018 WL 840085, at *5 (S.D.N.Y. Feb. 12,

2018). “The purpose of this rule is to avoid the difficulties

encountered by both sides when the party to be examined is

unable to determine who within the corporation would be best

able to provide the information sought.” Innomed Labs, LLC v.

Alza Corp., 211 F.R.D. 237, 240 (S.D.N.Y. 2002).

     “Like other forms of discovery, a Rule 30(b)(6) Notice is

subject to limitations under Rule 26 of the Federal Rules of

Civil Procedure.” Dongguk Univ. v. Yale Univ., 270 F.R.D. 70, 72

(D. Conn. 2010); see also BlackRock Allocation Target Shares:

Series S Portfolio v. Wells Fargo Bank, Nat’l Ass’n, No.

14CV10067(KPF)(SN), 2017 WL 3610511, at *11 (S.D.N.Y. Aug. 21,

                                   3
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 4 of 11



2017) (“A Rule 30(b)(6) deposition notice, like other forms of

discovery, is subject to the limitations under Rule 26 of the

Federal Rules of Civil Procedure.” (citation and quotation marks

omitted)). Accordingly, “[t]he deposition topics must be

relevant to any party’s claim or defense[,] ... should be

proportional to the needs of the case, not unduly burdensome or

duplicative, and described with reasonable particularity.”

Bigsby v. Barclays Capital Real Estate, Inc., 329 F.R.D. 78, 81

(S.D.N.Y. 2019) (citations and quotation marks omitted); see

also Fed. R. Civ. P. 26(b)(1).

C.   Discussion

     Plaintiff has proposed eleven topics for examination. See

Docs. #70-1 at 3-4, #71 at 1-2, #71-1 at 2-3. Defendant has

objected to the majority of the proposed topics, and has instead

proposed five topics for examination. See Docs. #71 at 3, #71-1

at 2-3. In light of the foregoing authority, and upon review the

parties’ proposed topics and defendant’s objections, the Court

hereby rules as follows.

     The Court SUSTAINS defendant’s objections to plaintiff’s

proposed topics 1, 2, and 31 on the grounds that the information

sought in those topics is not relevant to the parties’ claims



1 Plaintiff does not number his proposed topics. The numbers
referenced by the Court correspond to the order in which
plaintiff’s proposed topics appear in document number 70-1; see
also Doc. #71 at 1-2.
                                   4
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 5 of 11



and/or defenses. See Docs. #70-1 at 3, #71-1 at 2. These topics

seek discovery on discovery. “Where, as here, a party seeks

discovery on discovery, that party must provide an adequate

factual basis to justify the discovery, and the Court must

closely scrutinize the request in light of the danger of

extending the already costly and time-consuming discovery

process ad infinitum.” Kaye v. New York City Health & Hosps.

Corp., No. 18CV12137(JPO)(JLC), 2020 WL 283702, at *1 (S.D.N.Y.

Jan. 21, 2020). The record before the Court does not establish

that defendant has failed to provide adequate written discovery

responses. The issue was last raised in July of 2020, has not

been further pursued, and at this time appears to be closed. See

Docs. #32, #33, #35.

     The Court SUSTAINS defendant’s objection to plaintiff’s

proposed topic 4 on the ground that it is overbroad. See Docs.

#70-1 at 3, #71-1 at 2. The Court approves defendant’s proposed

substitute topic as set forth in its Notice. See Doc. #71 at 3

(defendant’s proposed topic 1).

     Plaintiff’s proposed topic 5 seeks the designation of a

witness to testify regarding: “Defendant’s creation,

distribution and enforcement of any document retention

memorandum regarding retention of documents pertaining to

Parimal in any way[.]” Docs. #70-1 at 3, #71-1 at 2. Defendant

“objects to this topic as it is not relevant to the claims in

                                   5
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 6 of 11



this matter and because information regarding the creation and

drafting of the legal hold memo is protected by the attorney-

client privilege and the work product doctrine.” Id. The Court

SUSTAINS defendant’s objection, in part. As currently framed,

questioning encompassing proposed topic 5 poses a real

possibility of invading the attorney-client privilege and/or

work product doctrine. Nevertheless, and notwithstanding

defendant’s objection on the grounds of relevance,2 the Court

will instead permit the following topic for examination: For the

Relevant Period, the distribution and enforcement of any

document retention policies identified in response to topic 1,

pertaining to Parimal in any way.3

     The Court SUSTAINS defendant’s objection to plaintiff’s

proposed topic 6 on the ground that it seeks information that is

not relevant to any claim or defense. See Docs. #70-1 at 3, #71-

1 at 2. Additionally, the Court has already addressed the issue

of the interrogatory verification. See Doc. #65 at 5-6. This

proposed topic appears to be nothing more than an improper

attempt to circumvent the undersigned’s ruling on this issue.



2 Because defendant has agreed to a topic which encompasses its
document retention policies, see Doc. #71 at 3, plaintiff may
inquire as to the distribution and enforcement of those policies
“pertaining to Parimal in any way.” Doc. #70-1 at 3.
3 Plaintiff’s proposed topic 4 will be topic 1 in the re-noticed
deposition. The entire list of approved topics is set forth
below.
                                   6
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 7 of 11



     Plaintiff’s proposed topic 7 seeks the designation of a

witness to testify regarding: “The existence, identification,

location and maintenance of any and all policies, written or

oral, related to the reimbursement of employee expenses or bonus

compensation for Manitex employees[.]” Docs. #70-1 at 3, #71-1

at 2. Defendant responds:

     Regarding the existence of written policies for
     reimbursement of employee expenses, Manitex has already
     provided   this   information  in   its   interrogatory
     responses. However, Manitex agrees to this topic as
     follows: With respect to the Relevant Period, Manitex’s
     policy for reimbursement of employee travel and
     entertainment expenses and relocation expenses; the
     terms of the Manitex’s 2018 bonus policy.

Doc. #71-1 at 3 (sic); see also Doc. #71 at 3 (defendant’s

proposed topic 2). The Court modifies the parties’ proposed

topic for examination as follows: For the Relevant Period,

Manitex’s policies, written or oral, related to the

reimbursement of employee expenses or bonus compensation for

Manitex employees.

     Plaintiff’s proposed topic 8 seeks the designation of a

witness to testify regarding: “The policies and practices of

Defendant, whether written or oral, as they pertain to the

creation, maintenance, organization or contents of an employee’s

human resources file[.]” Docs. #70-1 at 3, #71-1 at 2. Defendant

modifies and “agrees to this topic as follows: For the Relevant

Period, Manitex’s policy or practice for creating and


                                   7
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 8 of 11



maintaining information concerning employee salary, offer

letters, amendment of offer letters, bonus payments and

reimbursement of expenses in employee human resources file.”

Id.; see also Doc. #71 at 3 (defendant’s proposed topic 3). The

Court will permit plaintiff’s proposed topic 8, but limited to

the time period agreed to by the parties.

     Plaintiff’s proposed topic 9 seeks the designation of a

witness to testify regarding: “All terms and conditions of the

employment of Parimal with Defendant, including but not limited

to, compensation, scope of duties, responsibilities and

services, whether written or oral, from 2/1/2018 to the

present.” Docs. #70-1 at 3, #71-1 at 2. Defendant modifies and

“agrees to this topic as follows: The compensation to which

Plaintiff was entitled in his role as Executive Vice President;

Plaintiff’s expected and denominated duties and responsibilities

while employed as Executive Vice President at Manitex.” Docs.

#70-1 at 3, #71-1 at 2; see also Doc. #71 at 3 (defendant’s

proposed topic 4). Reasonable particularity “means that the

topics should not be listed as ‘including but not limited to;’

rather, they must be explicitly stated.” Winfield, 2018 WL

840085, at *5. Plaintiff’s proposed topic 9 runs afoul of this

rule. Accordingly, the Court modifies plaintiff’s proposed topic

9 as follows: For the Relevant Period, all terms and conditions

of the employment of Parimal with Defendant, whether written or

                                   8
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 9 of 11



oral, including Parimal’s compensation, scope of duties,

responsibilities and services.

     Plaintiff’s proposed topic 10 seeks the designation of a

witness to testify regarding: “Defendant’s efforts with

regarding to searching, reviewing and/or assembling materials of

Manitex’s Board of Directors relating to the terms, conditions

and circumstances of Parimal’s employment.” Docs. #70-1 at 3

(sic), #71-1 at 2 (sic). Defendant “objects to this topic as it

is not relevant to the claims in this proceeding. The Board and

Compensation Committee meeting minutes for the Relevant Period

were reviewed and responsive minutes were produced.” Docs. #70-1

at 3-4, #71-1 at 2-3. The Court SUSTAINS defendant’s objection

that the information sought is not relevant to the claims in

this matter. Again, plaintiff attempts to conduct “discovery on

discovery,” which is not warranted on the current record.

     Last, plaintiff’s proposed topic 11 seeks the designation

of a witness to testify regarding: “Defendant’s review,

identification and designation of materials as privileged.”

Docs. #70-1 at 4, #71-1 at 3. Defendant “objects to this topic

as it is not relevant to the claims in this proceeding. As

counsel is aware, Defendant’s counsel reviewed documents for

privilege. The Magistrate [Judge] ruled that briefing is to be

conducted on the privilege issues.” Id. The Court SUSTAINS

defendant’s objection on the grounds of relevance.

                                   9
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 10 of 11



     Accordingly, plaintiff shall re-notice the 30(b)(6)

deposition of defendant with the following topics for

examination:

1.   For the “Relevant Period,” defined as January 1, 2018,
     which is approximately eight months before Parimal was
     hired as an Executive Vice President at Manitex and one
     month before Parimal was hired as a consultant for Manitex,
     through the present, Manitex email retention policies for
     emails that are maintained on Manitex servers or Manitex
     computers; Manitex policies, if any, for retention of hard
     copy documents by individual employees; Manitex retention
     policies for documents stored on Manitex servers and shared
     drives; and Manitex policies, if any, for synchronizing
     email on its servers with email on handheld devices, such
     as Manitex owned cellular phones and tablets.

2.   For the Relevant Period, the distribution and enforcement
     of any document retention policies identified in response
     to topic 1, pertaining to Parimal in any way.

3.   For the Relevant Period, Manitex’s policies, written or
     oral, related to the reimbursement of employee expenses or
     bonus compensation for Manitex employees.

4.   For the Relevant Period, the policies and practices of
     Defendant, whether written or oral, as they pertain to the
     creation, maintenance, organization, or contents of an
     employee’s human resources file.

5.   All terms and conditions of the employment of Parimal with
     Defendant, whether written or oral, including Parimal’s
     compensation, scope of duties, responsibilities and
     services.


     As previously ordered, plaintiff shall complete defendant’s

re-noticed 30(b)(6) deposition between December 14, 2020, and

December 23, 2020. See Doc. #65 at 5. The parties are again

reminded that multiple 30(b)(6) witnesses may be designated, if

necessary.

                                   10
     Case 3:19-cv-01910-MPS Document 72 Filed 11/13/20 Page 11 of 11



     SO ORDERED at New Haven, Connecticut, this 13th day of

November 2020.

                                         /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                   11
